Citation Nr: 1131156	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  03-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis.

2.  Entitlement to service connection for neck and right shoulder disorders, including arthritis.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for arthritis of the left shoulder, left arm, left hip, right knee, and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2002 and June 2003 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Manila, the Republic of the Philippines.  In April 2005, the Board remanded this case.  The claims file has been transferred to the Oakland, California RO.  In November 2009, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  The Board previously remanded this case, but all actions were not completed.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

In the Board's prior November 2009 remand, it was noted that the Veteran was awarded Worker's Compensation benefits by the State of California.  The RO attempted to obtain these records; however, when the State of California responded to VA's inquiry in October 2008, the reply was that the medical records are not public information.  The Board determined that it was appropriate for the Veteran to sign a medical/administrative records release consent form to obtain these records, thereby authorizing the State of California to send VA the pertinent records.  Thereafter, the RO/AMC was directed to contact the VA examiners who examined the Veteran in June 2007 and October 2008, if available and otherwise an available examiner(s), to provide an addendum to the opinions, as necessary, in accordance with the obtained records.

Thereafter, a letter was sent to the Veteran in March 2010 in which it was requested that the Veteran submit a completed VA Form 21-4142 to release the Worker's Compensation benefits records to VA.  This completed form was not received; rather, the Veteran requested that VA release medical records to him.  Then, VA medical addendums were provided.

First, the Board notes that VA cannot obtain the Worker's Compensation benefits records without the Veteran completing a medical release form.  In the event that the Veteran was unclear about the medical release, given his response that records be sent to him from VA, he should be given an opportunity to submit the completed form.  If he declines to submit the form, he is hereby notified that this action or inaction may negatively impact the outcome of his claims as VA will not have the benefit of review of these records due to his lack of cooperation.  

Second, with regard to the medical addendums, further action should also be accomplished.  The VA examiner indicated that the Veteran never had active tuberculosis; however, a February 2003 report of Dr. Maximo Tandoc, M.D., indicated that he Veteran had pulmonary tuberculosis.  The VA examiner should be requested to address this report.  With regard to the other claimed disabilities, the examiner essentially indicated that there was no "chronicity "since the Veteran was on active duty.  It appears that the examiner was referring to no continuous treatment, but this is unclear.  Further, even if there was no continuous treatment, the matter of whether current claimed disorders originated during service must be thoroughly addressed.  A review of the service treatment records shows that the Veteran suffered a contusion of the left hip in a May 1982 automobile accident and continued to complain of pain thereafter; he made shoulder complaints in December 1978, September 1978, and December 1988; he suffered a left foot injury in October 1968 followed by left heel pain in March 1977 and left foot pain in March 1982; he had a right ankle sprain while playing basketball in June 1975; and the Veteran was treated for cellulitis of the right foot in December 1987.  The examiner also felt that there was no current foot diagnosis, but recently submitted private medical records suggest current foot disability.  Accordingly, a new VA addendum should be obtained after the Worker's Compensation benefits records are received from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Secure the appropriate medical/administrative records release form from the Veteran for the medical and administrative records (including accident reports) created as a result of work-related injuries of the Veteran held by the State of California, Division of Workers' Compensation, Office of Benefit Determination, Disability Evaluation Unit, located at, 3737 Main Street, 3rd floor, Riverside, CA 92501.  After obtaining the release, request the aforementioned records and associate them with the claims file.

The Veteran is hereby notified that if he declines to submit the completed form, this may negatively impact the outcome of his claims as VA will not have the benefit of review of these records due to his lack of cooperation.

2.  After any available records are obtained, send the Veteran's claims files and a copy of this remand to the VA examiners who provided the June and July 2010 medical addendums, or, if unavailable, to an available VA examiner(s).

The examiner who conducted the pulmonary addendum, or if unavailable, another VA examiner, should provide an opinion as to whether the record now shows that the Veteran has a pulmonary disorder, including pulmonary tuberculosis or any residuals thereof.  The examiner should address the October 2003 report of Dr. Tandoc, and the other pertinent records.  If the Veteran has had pulmonary tuberculosis, the examiner should state as to whether it is more likely than not, less likely than not, or at least as likely as not, that pulmonary tuberculosis had its onset during active service or within three years following the Veteran's separation from service, or is otherwise related to any inservice disease or injury.

The examiner who provided the joints addendum, or if unavailable, another VA examiner, should state whether or not the Veteran has any disability, including arthritis, of the right shoulder, left shoulder, left arm, left hip, right knee, left foot, right foot, and neck.  If so, the examiner should state whether it is more likely than not, less likely than not, or at least as likely as not, that any such disability had its onset during active service or the initial post-service year, or is otherwise related to any in-service disease or injury.  The examiner should comment on in-service positive findings, and the recent private medical records submitted in March 2011, as cited in this Remand.  

The examiners should provide a complete rationale for all opinions expressed and conclusions reached.

If it is determined that additional examination of the Veteran is required in order to provide the requested opinions, then additional examination(s) should be scheduled.

3.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

